Case: 13-50378       Document: 00512664886         Page: 1     Date Filed: 06/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 13-50378                                 FILED
                                   Summary Calendar                           June 16, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

MANUEL RAMIREZ-JIMENEZ,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-2901-1


Before JONES, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Manuel Ramirez-Jimenez challenges the 63-month sentence imposed
following his jury-trial conviction for illegal reentry following deportation, in
violation of 8 U.S.C. § 1326. He contends the within-Guidelines sentence is
substantively unreasonable because it was greater than necessary to satisfy
the sentencing goals provided in 18 U.S.C. § 3553(a). Along that line, Ramirez
maintains, because Sentencing Guideline § 2L1.2 (for illegal reentry)


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-50378     Document: 00512664886      Page: 2   Date Filed: 06/16/2014


                                  No. 13-50378

effectively double-counts a defendant’s criminal record, the advisory
Guidelines-sentencing range overstated the seriousness of his non-violent
offense, which he claims is only an international trespass. He also contends
the advisory Guidelines-sentencing range and the district court failed to
account for his personal history and circumstances, including his motive for
returning to the United States (allegedly fleeing armed kidnappers), his ties to
Mexico (his wife and work), and his reduced risk of recidivism.           Finally,
Ramirez asserts the district court failed to explain properly why a 63-month
sentence was reasonable.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
Ramirez does not claim procedural error, but contends only that the sentence
imposed was substantively unreasonable. “A discretionary sentence imposed
within a properly calculated [G]uidelines [sentencing] range is presumptively
reasonable.” United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008).
      At the sentencing hearing, the district court considered Ramirez’ request
for a downward variance and ultimately concluded a sentence at the bottom of
the applicable advisory sentencing range was appropriate, based on the
circumstances of the case and the § 3553(a) factors.           The district court
considered Ramirez’ mitigation contentions (especially his motive for



                                        2
    Case: 13-50378     Document: 00512664886   Page: 3   Date Filed: 06/16/2014


                                No. 13-50378

returning), presented at the sentencing hearing and on appeal, and the court
adequately explained its reasons for imposing the 63-month sentence. See, e.g.,
United States v. Gomez-Herrera, 523 F.3d 554, 565–66 (5th Cir. 2008)
(discussing similar mitigating factors and district court’s rejection of those
contentions); United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008)
(same). Further, our court has rejected the oft-repeated claims that double-
counting necessarily renders a sentence unreasonable and that the Guidelines
overstate the seriousness of illegal reentry. See United States v. Duarte, 569
F.3d 528, 529–30 (5th Cir. 2009); United States v. Aguirre-Villa, 460 F.3d 681,
683 (5th Cir. 2006).     Ramirez, therefore, has failed to rebut the above-
referenced presumption of reasonableness applied to his 63-month, within-
Guidelines sentence.
      AFFIRMED.




                                      3